Appeal from a judgment of the Erie County Court (Kenneth F. Case, J.), rendered November 1, 2013. The judgment convicted defendant, upon his plea of guilty, of use of a child in a sexual performance (four counts), sexual abuse in the first degree (two counts), possessing a sexual performance by a child (four counts), and endangering the welfare of a child (two counts).
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Present—Whalen, P.J., Smith, Carni, Nemoyer and Curran, JJ.